Opinion by
Tilson, J.
In accordance with stipulation of counsel the thimbles, atomizers, powder boxes, and marcel irons, in question were held dutiable as household utensils at 40 percent under paragraph 33.9 following Abstract 29990, Irving W. Rice Co. v. United States (T. D. 49373), Viking Trading Co. v. United States (2 Cust. Ct. 237, C. D. 132), and Abstract 38680; and the brass base shells were held dutiable at 35 percent under paragraph 353 as parts of articles- having as an essential feature an electrical element or device, such as signs, following New York Merchandise Co., Inc. v. United States, (8 Cust. Ct. 209, C. D. 607). Protest sustained in part.